229 S.W.3d 126 (2007)
Timothy PROSSER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88172.
Missouri Court of Appeals, Eastern District, Division Five.
May 1, 2007.
Motion for Rehearing and/or Transfer Denied June 7, 2007.
Application for Transfer Denied August 21, 2007.
Timothy Prosser, Scott Thompson, District Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lisa M. Kennedy, Assistant Attorney General, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, C.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 7, 2007.

ORDER
PER CURIAM.
Timothy Prosser (Movant) appeals from the judgment denying on the merits his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).